In an action to recover damages for embezzlement and fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated July 6, 1993, which denied his motion to reargue the defendants’ motion for summary judgment, which was granted by order of the same court, dated June 4, 1993.
*606Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiff’s motion must be considered a motion to reargue rather than to renew, because he presented no new facts which were not presented in opposition to the original motion (see, Caffee v Arnold, 104 AD2d 352). No appeal lies from an order denying reargument (see, DeFreitas v Board of Educ., 129 AD2d 672). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.